Citation Nr: 0121054	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1979 to May 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the RO which 
granted service connection for major depression and granted a 
30 percent rating effective on June 1, 1999.  

In May 2000, within a year of receipt of notice of the 
October 1999 rating decision, the veteran submitted an 
informal claim of service connection for PTSD or for an 
increased rating for the service-connected major depression.

Thereafter, in a May 2000 rating decision, the RO 
recharacterized the veteran's service-connected disability as 
PTSD with major depression.  The initial 30 percent 
disability rating was confirmed and continued.  

In June 2000, the veteran submitted a notice of disagreement 
to the May 2000 rating decision.  Thereafter, the RO issued 
another rating decision which referred to the veteran's 
service-connected psychiatric disability as PTSD and which 
confirmed and continued the original 30 percent evaluation.  

As the veteran expressed discontent with the initial 30 
percent rating and perfected his appeal during the original 
appeal period following the October 1999 rating decision, and 
as the criteria on which the 30 percent rating was based is 
the same for major depression as it is for PTSD, the Board 
finds that the issue on appeal is that of the propriety of 
the initial 30 percent rating assigned following a grant of 
service connection for PTSD.


REMAND

In this case, the veteran asserts that the service-connected 
PTSD is severe enough to warrant a disability rating in 
excess of 30 percent.

Historically, the veteran was granted service connection in 
October 1999 for major depression, and a 30 percent rating 
was assigned for that disability.  In May 2000, the veteran 
submitted correspondence to the RO requesting that he be 
reevaluated for an increase of the service-connected major 
depression or to establish service connection for PTSD.

In conjunction with his claim, the veteran submitted to a 
March 2000 VA psychiatric examination which was conducted to 
determine whether the veteran's depression was merely a 
symptom of possible PTSD.  Indeed, the examiner determined 
that the diagnosis was that of moderately severe, chronic 
PTSD.  The examiner also noted that the veteran met the 
criteria for major depressive disorder.

The examination report notes that the veteran complained of 
frequent nightmares, difficulty concentrating, irritability, 
depression, decreased energy, exaggerated startle response 
and feelings of isolation, tearfulness and worthlessness.  
The veteran indicated that he had been followed by a private 
psychiatrist outside the VA who has prescribed medication for 
his disability.  The veteran reported that his symptoms 
during periods of depression included crying spells, 
decreased appetite, decreased sleep, weight loss, some 
thoughts of being better off dead, (but without any plan and 
without overt suicidal ideation), decreased energy and 
decreased interest.  The veteran noted that he did not watch 
any television about wars and that he could not remain in the 
movie theater during Saving Private Ryan.  The veteran also 
reported that he avoided all loud noises of fire crackers on 
the Fourth of July.

At the time of the examination, the veteran was married to 
his third wife with a six-month-old baby girl.  

On mental status examination, the veteran presented formally 
dressed in a suit and tie.  The veteran was quite cooperative 
and maintained good eye contact throughout the course of the 
interview, answering questions forthrightly and fully.  The 
veteran described his mood as okay.  The veteran appeared 
euthymic with relatively full range of affect.  The veteran 
became tearful when he discussed events surrounding desert 
storm.  The veteran did not give any evidence of psychotic 
thinking, delusions or hallucinations.  The veteran denied 
suicidal and homicidal ideation.  He had no speech latency, 
and he was cooperative throughout the interview.  There was 
no evidence of psychomotor retardation.  The veteran 
cognitive function appeared intact, and he was oriented in 
all three spheres.  

Along with the diagnosis of PTSD, the veteran's Global 
Assessment of Functioning (GAF) score was listed as 65.  It 
was noted that the veteran had some difficulty in social 
functioning, although he appeared to be functioning very well 
given testing in terms of his school functions and being 
thought of as someone meriting promotion within the postal 
system.

In May 2000, the veteran's wife submitted a statement 
regarding the severity of the veteran's psychiatric 
disability.  Specifically, the wife reported that the 
veteran's disorder had caused several problems with their 
marriage and that his disability was getting worse.  The 
veteran's wife reported that sometimes she felt as though she 
lived with a stranger, that the veteran's mood changed 
drastically and that he was very depressed.  The veteran's 
wife noted that the veteran had nightmares, insomnia, was 
moody, very argumentative and forgetful.

In light of the inconsistencies between the assertions of the 
veteran and his wife and the medical evidence of record, the 
Board finds that a remand is necessary to determine the 
current severity of the veteran's service-connected PTSD.  
Moreover, the veteran indicated that he received regular 
psychiatric treatment from a private doctor and those records 
are not currently contained within the claims file.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  

Finally, the Board notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the PTSD effective as of the effective 
date of service connection.  As such, the RO apparently did 
not find that staged ratings were warranted.  When the RO, 
however, considers the veteran's claim, the actual issue in 
appellate status is shown on the front page of this remand, 
and the RO should consider staged ratings.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected PTSD, which have 
not previously been identified or 
obtained.  Specifically, the RO should 
obtain any private records showing 
regular treatment for a psychiatric 
disability as noted in the March 2000 VA 
examination report.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of his service-connected PTSD.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




